DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the recitation of “the expanding” (line 6) lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “expansion of a third area of the thermally expansive layer requires an amount of heat larger than an amount of heat for expansion of a fourth area of the thermally expansive layer in the expanding, thereby causing a protrusion in the third area of the thermally expansive layer after expansion to have an inclination angle smaller than an inclination angle of a protrusion in the fourth area of the thermally expansive layer after expansion” (lines 4-10) is unclear. It is unclear whether the amount of heat is from heating expansive layer indirectly via the base or the amount of heat is from heating the expansive layer directly. Examiner will assume the amount of heat is only the heat applied to the expansive layer directly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki (JPA 2001-113826).
Kanzaki (FIG. 12) teaches the following claimed limitations:
Regarding claim 1, a method of fabricating a shaped object (method of operating foaming unit FM 1 to generate shaped object on the effervescent material FB; FIG. 12), the method comprising: 
preparing a formation sheet comprising a thermally expansive layer (expansive material; [0055]; foaming material FB; FIG. 12), the thermally expansive layer including a binder (binder ; [0021]) and thermally expandable material (microcapsule containing a low boiling point hycrocarbon is contained as an expansive material; [0055]); 
heating the formation sheet to a temperature lower than an expansion initiation temperature at which the thermally expandable material starts to expand (the degree of temperature not exceeding the foaming temperature; [0065]); and 
heating the thermally expansive layer of the formation sheet after heating of the formation sheet, to a temperature higher than or equal to the expansion initiation temperature at which the thermally expandable material starts to expand, thereby causing expansion of the thermally expansive layer (a temperature at a predetermined position of the foamable material FB can be rapidly increased to the maximum foaming temperature for instantaneously foaming at the position; [0065]).
Regarding claim 3, individual areas of the base are heated to different temperatures in the base heating (the heater control data includes data relating to the heating temperature of the heater HT and the heating region, and defines whether the entire surface of the foaming material FB is heated or only the foaming region set based on the shape information; [0063]).
Regarding claim 4, the base is heated by a heater in the base heating (heater HT; FIG. 12).
Regarding claim 7, the base is heated by a heater in the base heating (heater HT; FIG. 12), and
the thermally expansive layer is heated by being irradiated with a laser beam in the expanding (laser light source LD of foaming unit FM; FIG. 12).
Regarding claim 8, the base is heated to a temperature 5°C or more lower than the expansion initiation temperature at which the thermally expandable material starts to expand in the expanding (when the temperature applied to the microcapsule exceeds 100ºC, foaming starts rapidly; [0058]; it is also implied that the heater HT can be turned off, at which, the heater would be at room temperature).
Regarding claim 9, a forming apparatus for fabricating a shaped object (foaming molding apparatus 1000 for generating shaped object on the effervescent material FB; FIG. 12) from a formation sheet including a thermally expansive layer (expansive material; [0055]; foaming material FB; FIG. 12), the thermally expansive layer including a binder (binder ; [0021]) and thermally expandable material (microcapsule containing a low boiling point hycrocarbon is contained as an expansive material; [0055]), the forming apparatus comprising:
a heating unit (heater HT; FIG. 12) configured to heat the formation sheet to a temperature lower than an expansion initiation temperature at which the thermally expandable material starts to expand (the degree of temperature not exceeding the foaming temperature; [0065]); and
an expanding unit (foaming unit FM; FIG. 12) configured to heat the thermally expansive layer of the formation sheet to a temperature higher than or equal to the expansion initiation temperature at which the thermally expandable material starts to expand, thereby causing expansion of the thermally expansive layer (a temperature at a predetermined position of the foamable material FB can be rapidly increased to the maximum foaming temperature for instantaneously foaming at the position; [0065]).
Regarding claim 10, the expanding unit causes expansion of the thermally expansive layer of the formation sheet of which the base has been heated to the temperature lower than the expansion initiation temperature (the heater control data includes data relating to the heating temperature of the heater HT and the heating region, and defines whether the entire surface of the foaming material FB is heated or only the foaming region set based on the shape information; a temperature at a predetermined position of the foamable material FB can be increased by foaming unit FM 1; [0063]-[0068]).
Regarding claim 13, the heating unit heats the base to a temperature 5°C or more lower than the expansion initiation temperature at which the thermally expandable material starts to expand (when the temperature applied to the microcapsule exceeds 100ºC, foaming starts rapidly; [0058]; it is also implied that the heater HT can be turned off, at which, the heater would be at room temperature).
Kanzaki (FIG. 12) does not teach the following claimed limitations:
Further regarding claim 1, the formation sheet comprising a base and the thermally expansive layer stacked on a first main surface of the base.
Further regarding claim 9, the formation sheet comprising a base and the thermally expansive layer stacked on a first main surface of the base.
Kanzaki (FIG. 15) teaches the following claimed limitations:
Further regarding claim 1, the formation sheet comprising a base and the thermally expansive layer stacked on a first main surface of the base (sheet-like base material BP; FIG. 15) for the purpose of supporting the foamable material.
Further regarding claim 9, the formation sheet comprising a base and the thermally expansive layer stacked on a first main surface of the base (sheet-like base material BP; FIG. 15) for the purpose of supporting the foamable material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the formation sheet comprising a base and the thermally expansive layer stacked on a first main surface of the base; the formation sheet comprising a base and the thermally expansive layer stacked on a first main surface of the base, as taught by Kanzaki, into Kanzaki for the purpose of supporting the foamable material.
Claims 2, 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki (JPA 2001-113826) in view of Tamura (US 2018/0037033 A1).
Kanzaki teach the following claimed limitations:
Regarding claim 5, a first area of the base is heated to a temperature lower than a temperature of a second area of the base in the base heating (the heater control data includes data relating to the heating temperature of the heater HT and the heating region, and defines whether the entire surface of the foaming material FB is heated or only the foaming region set based on the shape information; [0063]-[0068]; the first area and the second area correspond to different foaming regions that can be set at different heating temperatures and heated by heater HT) for the purpose of heating different areas at different set temperatures, and
expansion of a third area of the thermally expansive layer requires an amount of
heat, applied by the heating of the thermally expansive layer, larger than an amount of heat for expansion of a fourth area of the thermally expansive layer in the expanding (a temperature at a predetermined position of the foamable material FB can be increased by foaming unit FM 1; [0063]-[0068]; the third area and fourth area correspond to different foam portions that are heated by the heater HT and the foaming unit FM 1 at different combinations of heat quantities), thereby causing a protrusion in the third area of the thermally expansive layer after expansion to have an inclination angle smaller than an inclination angle of a protrusion in the fourth area of the thermally expansive layer after expansion, the third area corresponding to the first area of the base, the fourth area corresponding to the second area of the base (heating region can be variously changed based on the shape information; [0064]; it would have been obvious to operate at various differences of FM heating amount and HT heating amount for achieving different shapes; the inclination angle being an inherent property of the foaming material).
Regarding claim 6, the inclination angle of each of the protrusions on the thermally expansive layer after expansion is adjusted by controlling a difference of a temperature of the heated base from the expansion initiation temperature at which the thermally expandable material starts to expand in the base heating (heating region can be variously changed based on the shape information; [0063]-[0068]; it would have been obvious to operate at various differences of FM heating amount and HT heating amount for achieving different shapes; the inclination angle being an inherent property of the foaming material).
Regarding claim 11, the expanding unit emits the electromagnetic waves to the formation sheet (laser light source LD of foaming unit FM; FIG. 12).
Regarding claim 12, the heating unit comprises a heater (heater HT; FIG. 12),
the expanding unit comprises a lamp (laser light source LD of foaming unit FM; FIG. 12), and 
the heater and the lamp are disposed along the conveyance path in order of the heater and the lamp from an upstream side to a downstream side of the conveyance path (foaming sheet conveyed from left to right would first get heated by heater HT before reaching the foaming unit FM; FIG. 12). 
Kanzaki does not teach the following claimed limitations:
Regarding claim 2, stacking a thermal conversion layer on the thermally expansive layer or a second main surface of the base opposite to the first main surface, the thermal conversion layer converting electromagnetic waves into heat, wherein the electromagnetic waves are emitted to the thermal conversion layer in the expanding.
Further regarding claim 11, the formation sheet further includes a thermal conversion layer on the thermally expansive layer or a second main surface of the base opposite to the first main surface, the thermal conversion layer converting electromagnetic waves into heat.
Further regarding claim 12, conveyance rollers configured to convey the formation sheet along a conveyance path. 
Tamura teaches the following claimed limitations:
Further regarding claim 2, stacking a thermal conversion layer on the thermally expansive layer or a second main surface of the base opposite to the first main surface, the thermal conversion layer converting electromagnetic waves into heat, wherein the electromagnetic waves are emitted to the thermal conversion layer in the expanding (photothermal conversion layers 64, 66; FIGs. 8-9; photothermal conversion layers convert visible light and near infrared light into heat; [0170]-[0173]) for the purpose of converting electromagnetic waves to heat.
Further regarding claim 11, the formation sheet further includes a thermal conversion layer on the thermally expansive layer or a second main surface of the base opposite to the first main surface, the thermal conversion layer converting electromagnetic waves into heat (photothermal conversion layers 64, 66; FIGs. 8-9; photothermal conversion layers convert visible light and near infrared light into heat; [0170]-[0173]) for the purpose of converting electromagnetic waves to heat.
Further regarding claim 12, conveyance rollers configured to convey the formation sheet along a conveyance path (insertion rollers 561 and 562; FIG. 1) for the purpose of conveying the foaming sheet. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate stacking a thermal conversion layer on the thermally expansive layer or a second main surface of the base opposite to the first main surface, the thermal conversion layer converting electromagnetic waves into heat, wherein the electromagnetic waves are emitted to the thermal conversion layer in the expanding; the formation sheet further includes a thermal conversion layer on the thermally expansive layer or a second main surface of the base opposite to the first main surface, the thermal conversion layer converting electromagnetic waves into heat; conveyance rollers configured to convey the formation sheet along a conveyance path, as taught by Tamura, into Kanzaki for the purpose of converting electromagnetic waves to heat; conveying the foaming sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853